Appeals by the defendant from (1) a judgment of the Supreme Court, Queens County (Hollie, J.), rendered September 18, 2002, convicting him of burglary in the second degree, grand larceny in the fourth degree, petit larceny, and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence, and (2) a resentence of the same court imposed April 3, 2006.
Ordered that the judgment and the resentence are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s identity as one of the perpetrators of the subject offenses beyond a reasonable doubt. Moreover, upon our independent review pursuant to CPL 470.15 (5), we are. satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]).
The defendant’s remaining contention is without merit. Rivera, J.E, Dillon, Angiolillo and Austin, JJ., concur.